Colcock, J.
delivered the opinion of the Court.
This is a case involving a mere question of fact; for the charge of the presiding Judge cannot be deemed erroneous on the ground taken. In the abstract, the position is certainly correct, that a declaration by the alleged donor of an intention to give, and a subsequent possession by the donee of the thing intended to be given, create together a strong presumption that the gift was actually made; and it was for the jury to determine, whether it was rebutted by the testimony produced by the defendant. The evidence for the plaintiff is as strong as that on which many verdicts have been sustained by this Court.
With regard to the second ground taken in the brief, the alleged misconduct of the jury; as copies of the affidavits, setting forth the facts on which the motion is grounded, have not been submitted to the jurors, the Court cannot enter into the consideration of it.
Motion refused.